AFFIRMED; Opinion Filed June 18, 2014.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01245-CR
                                      No. 05-13-01246-CR

                          CHAD EUGENE APPLETON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 196th Judicial District Court
                                   Hunt County, Texas
                         Trial Court Cause Nos. 28,881 and 28,882

                              MEMORANDUM OPINION
                        Before Justices Moseley, O’Neill, and FitzGerald
                                  Opinion by Justice Moseley

       Chad Eugene Appleton waived a jury and pleaded guilty to theft of property valued at

$1,500 or more but less than $20,000 and evading arrest or detention while using a vehicle. See

TEX. PENAL CODE ANN. §§ 31.03(a), (e)(4)(A), 38.04(a), (b)(2)(A) (West Supp. 2013). The trial

court assessed punishment at eighteen months’ confinement in a state jail on the theft conviction.

The trial court assessed punishment, enhanced by two prior felony convictions, at thirty-five

years’ imprisonment on the evading arrest conviction. On appeal, appellant’s attorney filed a

brief in which she concludes the appeals are wholly frivolous and without merit. The brief meets

the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional
evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a

copy of the brief to appellant. We advised appellant of his right to file a pro se response, but he

did not file a pro se response.

       We have reviewed the records and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeals are frivolous and without merit. We find nothing in the records that might arguably

support the appeals.

       We affirm the trial court’s judgments.




                                                      ____________________________
                                                      JIM MOSELEY
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47
131245F.U05




                                                -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                        JUDGMENT


CHAD EUGENE APPLETON, Appellant                   Appeal from the 196th Judicial District
                                                  Court of Hunt County, Texas (Tr.Ct.No.
No. 05-13-01245-CR       V.                       28,881).
                                                  Opinion delivered by Justice Moseley,
THE STATE OF TEXAS, Appellee                      Justices O’Neill and FitzGerald
                                                  participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered June 18, 2014.




                                                         / Jim Moseley/
                                                         JIM MOSELEY
                                                         JUSTICE




                                            -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                        JUDGMENT


CHAD EUGENE APPLETON, Appellant                   Appeal from the 196th Judicial District
                                                  Court of Hunt County, Texas (Tr.Ct.No.
No. 05-13-01246-CR       V.                       28,882).
                                                  Opinion delivered by Justice Moseley,
THE STATE OF TEXAS, Appellee                      Justices O’Neill and FitzGerald
                                                  participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered June 18, 2014.




                                                         / Jim Moseley/
                                                         JIM MOSELEY
                                                         JUSTICE




                                            -4-